Proceeding pursuant to CPLR article 78, inter alia, to prohibit the respondents, Daniel W. Joy, a Justice of the Supreme Court, and John J. Santucci, the District Attorney of Queens County, from taking any further proceedings in connection with Queens County indictment Number 4127/89.
Adjudged that the petition is denied and the proceeding is dismissed, on the merits, without costs or disbursements.
"Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court—in cases where judicial authority is challenged —acts or threatens to act either without jurisdiction or in excess of its authorized powers” (Matter of Holtzman v Goldman, 71 NY2d 564, 569; accord, Matter of Rush v Mordue, 68 NY2d 348, 352). Inasmuch as the petitioner has failed to demonstrate a clear legal right to this remedy which transcends a question of substantive or procedural law, and which could not otherwise be safeguarded through the alternative remedy of appeal (see, Matter of Lipari v Owens, 70 NY2d 731; Matter of Rush v Mordue, 68 NY2d 348, supra; Matter of Molea v Marasco, 64 NY2d 718), the proceeding is dismissed. Kunzeman, J. P., Rubin, Eiber, Miller and O’Brien, JJ., concur.